Case 3:20-cv-00494-JLS-NLS Document 1-5 Filed 03/16/20 PageID.132 Page 1 of 11




                            Exhibit 4
Case 3:20-cv-00494-JLS-NLS Document 1-5 Filed 03/16/20 PageID.133 Page 2 of 11
                                                                                           IIIIII IIIIIIII Ill lllll lllll lllll lllll lllll lllll lllll lllll 111111111111111111
                                                                                                                          US007433698B2


  c12)   United States Patent                                                                       (IO)    Patent No.:                     US 7,433,698 B2
         Marj elund et al.                                                                          (45)    Date of Patent:                              Oct. 7, 2008

  (54)    CELL RESELECTION SIGNALLING                                                           (58)     Field of Classification Search ................. 455/436,
          METHOD                                                                                                   455/437, 442, 432.1, 435.2, 438, 450-453,
                                                                                                                                   455/455, 464, 462; 370/332
  (75)    Inventors: Pekka Marjelund, Espoo (FI); Juha                                                   See application file for complete search history.
                     Turunen, Espoo (FI); Kaisu Iisakkila,                                      (56)                        References Cited
                     Helsinki (FI); Oscar Salonaho, Helsinki
                     (FI)                                                                                           U.S. PATENT DOCUMENTS
                                                                                                       5,315,586 A            5/ 1994 Charvillat
  (73)    Assignee: Nokia Corporation, Espoo (FI)
                                                                                                                                (Continued)
  ( *)    Notice:      Subject to any disclaimer, the term ofthis                                              FOREIGN PATENT DOCUMENTS
                       patent is extended or adjusted under 35
                                                                                                WO             WO 97/47154                12/1997
                       U.S.C. 154(b) by 1098 days.
                                                                                                                                (Continued)
  (21)    Appl. No.:          10/181,078
                                                                                                                      OTHER PUBLICATIONS
  (22)    PCT Filed:          Jan.17,2001                                                       Antipolis, Sophia; Specification ofRRC Procedure: RRC connection
                                                                                                establishment; Ericcson/TSG-RAN Working Group; Aug. 16-20,
  (86)    PCT No.:            PCT/FIOl/00038                                                    1999; pp. 1-5.*
                                                                                                                                (Continued)
          § 371 (c)(l),
          (2), (4) Date:      Jul. 12, 2002                                                     Primary Examiner-Stephen MD' Agosta
                                                                                                (74) Attorney, Agent, or Firm-Harrington & Smith PC
  (87)    PCT Pub. No.: WOOl/54442
                                                                                                (57)                           ABSTRACT
          PCT Pub. Date: Jul. 26, 2001
                                                                                                The invention relates to methods pertaining to cell reselection
  (65)                      Prior Publication Data                                              in a cellular telecommunication system. According to the
                                                                                                invention, a connection setup rejection message is used to
          US 2003/0003928 Al               Jan.2,2003                                           direct a mobile communication means to attempt a new con-
                                                                                                nection with certain parameter values such as a certain carrier
  (30)              Foreign Application Priority Data                                           frequency. A plurality of parameter values may as well be
    Jan. 17,2000           (FI)   ... ... .. ... ... ... ... ... .. ... ... ... 20000090        indicated in the message, which allows the network to direct
                                                                                                the mobile communication means to make a connection setup
  (51)   Int. Cl.                                                                               request to a specific cell, for example. The connection setup
         H04Q 7120                 (2006.01)                                                    rejection message can be for example the CONNECTION
                                                                                                SETUP REJECT message of the RRC protocol.
  (52)    U.S. Cl. ....................... 455/462; 455/436; 455/437;
                                                     455/442; 370/332                                               35 Claims, 2 Drawing Sheets




                                                                               START


                                                             RECEIVING OF A REJECTION
                                                                     MESSAGE


                                                             OBSERVING AT LEAST ONE
                                                                  PARAMETER


                                                       SETTING THE VALUE OF AT LEAST
                                                              ONE PARAMETER



                                                                                 END




                                                                    COMPLAINT - EX. 4
                                                                       PAGE 81
Case 3:20-cv-00494-JLS-NLS Document 1-5 Filed 03/16/20 PageID.134 Page 3 of 11


                                                         US 7,433,698 B2
                                                                   Page 2


                 U.S. PATENT DOCUMENTS                                       6,510,146 Bl*      1/2003 Korpela et al ............... 370/332

     5,483,668   A * 1/1996 Malkamaki et al. ......... 455/442                      FOREIGN PATENT DOCUMENTS
     5,604,744   A     2/ 1997 Andersson et al.
     5,701,301   A    12/1997 Weisser, Jr.                              WO          W0-9949598         *    9/1999
     5,710,974   A * 1/1998 Granlund et al. ............ 455/436        WO          WO 00/16581             3/2000
     5,724,665   A     3/1998 Abbasi et al. ............... 455/561     WO          W000/67511             11/2000
     5,726,981   A * 3/1998 Ylitervo et al. ............. 370/332
                                                                                          OTHER PUBLICATIONS
     5,892,759   A     4/ 1999 Taketsugu
     5,903,840   A * 5/1999 Bertacchi .................... 455/436      Mykhin A.M. "Mobile Communication Encyclopedia. Volume 1.
     5,953,665   A     9/ 1999 Mattila                                  Communication System of Public Mobil Service", St-Petersburg,
     5,956,368   A * 9/1999 Jamal et al. ................. 375/146      Nauka I Tekhnika' Publishers, 2001, p. 145.
     6,101,399   A * 8/2000 Raleigh et al. .............. 455/561       Goldshtgein B.S. "Protocols of Access Network. Volume 2", Mos-
     6,112,098   A * 8/2000 Flint et al. . ................. 455/464    cow, Radio i Svyaz' Publishers, 2001, p. 140.
     6,161,013   A * 12/2000 Anderson et al. ........... 455/437        Translation of a Korean Office Action dated May 9, 2005 in corre-
     6,185,423   Bl* 2/2001 Brown et al. ................ 455/434       sponding Korean Application No. 7008333/2002.
     6,205,335   Bl * 3/2001 Furusawa et al. ........... 455/436
     6,282,419   Bl* 8/2001 Findikli ...................... 455/434     * cited by examiner




                                                      COMPLAINT - EX. 4
                                                         PAGE 82
Case 3:20-cv-00494-JLS-NLS Document 1-5 Filed 03/16/20 PageID.135 Page 4 of 11


 U.S. Patent         Oct. 7, 2008      Sheet 1 of 2       US 7,433,698 B2


                                                  932

                                     UMTS 1                    931


                                     UMTS2                CN


                                      GSM+
                   "-----"
                    935
                                                  934


                                     Fig. 1
                                      PRIOR ART




                                    START

                                                         200
                      RECEIVING OF A REJECTION
                              MESSAGE

                                                        210
                      OBSERVING AT LEAST ONE
                           PARAMETER

                                                         220
                   SETTING THE VALUE OF AT LEAST
                             ONE PARAMETER




                               Fig. 3
                               COMPLAINT - EX. 4
                                  PAGE 83
Case 3:20-cv-00494-JLS-NLS Document 1-5 Filed 03/16/20 PageID.136 Page 5 of 11


 U.S. Patent                 Oct. 7, 2008        Sheet 2 of 2                US 7,433,698 B2

                                            10




                                                                        30
                            RRC CONNECTION REJECT                   N

      100 ....s--
                      -    INFORMATION ABOUT A CELL


      110 -.....s--
                      -     FREQUENCY INFORMATION               I

      115 -.....s--
                      -        TIME DIFFERENCE
                                 INFORMATION

      120 -s--
                      -    INFORMATION ABOUT PCPICH

      125 ....s-- i--
                           INFORMATION ABOUT CCPCH

      130 -s--
                      -        SCRAMBLING CODE
                                 INFORMATION

      135 -s--
                      H   CHANNEL CODE INFORMATION

                                                                             .........
                      -
                                                                             •••
      140 ~               INFORMATION ABOUT A SECOND
                               CELLULAR NETWORK




                                            Fig. 2
                                      COMPLAINT - EX. 4
                                         PAGE 84
Case 3:20-cv-00494-JLS-NLS Document 1-5 Filed 03/16/20 PageID.137 Page 6 of 11


                                                        US 7,433,698 B2
                                 1                                                                       2
           CELL RESELECTION SIGNALLING                                    access networks mentioned above are called generic radio
                     METHOD                                               access networks (GRAN). Such a network can co-operate
                                                                          with different types of fixed core networks CN and especially
     This is a national stage of PCT application No. PCT/FlOl/            with the GPRS network of the GSM system. The generic
  00038 filed on Jan. 17, 2001. Priority is claimed on that          5    radio access network (GRAN) can be defined as a set of base
  application and on Application No.: 20000090, filed in Fin-             stations (BS) and radio network controllers (RNC) that are
  land on Jan. 17, 2000.                                                  capable of communicating with each other using signaling
                                                                          messages. Below, the generic radio access network will be
            BACKGROUND OF THE INVENTION                                   called in short a radio network GRAN.
                                                                     10      The terminal 935 shown in FIG. 1 is preferably a so-called
    1. Field of the Invention                                             dual-mode terminal that can serve either as a second-genera-
     The invention relates to methods pertaining to cell reselec-         tion GSM terminal or as a third-generation UMTS terminal
  tion in a cellular telecommunication system. Especially, the            according to what kind of services are available at each par-
  invention is related to such a method as specified in the               ticular location and what the user's communication needs are.
  preamble of the first independent method claim.                    15   It may also be a multimode terminal that can function as
     2. Description of Related Art                                        terminal of several different communications systems
     For clarification of common terms used in this document,             according to need and the services available. Radio access
  an overview of certain cellular telecommunication system                networks and services available to the user are specified in a
  configurations is presented in the following.                           subscriber identity module 936 (SIM) connected to the ter-
     Proposals for third-generation systems include UMTS             20   minal.
  (Universal Mobile Telecommunications System) and                           A conventional way to treat a connection setup request in a
  FPLMTS/IMT-2000 (Future Public Land Mobile Telecom-                     congestion situation is to simply reject the connection setup
  munications System/International Mobile Telecommunica-                  request. Thereafter the mobile station (MS) needs to find a
  tions at 2000 MHz). In these plans cells are categorised                new cell for a new connection attempt. The problem with this
  according to their size and characteristics into pico-, nano-,     25   approach is a high amount of failed signalling, if the mobile
  micro- and macrocells, and an example of the service level is           station needs to make several connection attempts to several
  the bit rate. The bit rate is the highest in picocells and the          different cells before finding a cell, which accepts the new
  lowest in macrocells. The cells may overlap partially or com-           connection. Such a situation may arise, when many of the
  pletely and there may be different terminals so that not all            surrounding cells are congested as well. The setup of the
  terminals necessarily are able to utilise all the service levels   30   connection can therefore also take a long time, which may
  offered by the cells.                                                   frustrate the user of the mobile station.
     FIG. 1 shows a version of a future cellular radio system                One other prior art way of treating a connection setup
  which is not entirely new compared with the known GSM                   request congestion situation is to perform the connection
  system but which includes both known elements and com-                  setup as requested by the mobile station, and directly there-
  pletely new elements. In current cellular radio systems the        35   after force a handover to a less congested cell. Such a method
  bottleneck that prevents more advanced services from being              is quite satisfactory from the viewpoint of the user of the
  offered to the terminals comprises the radio access network             mobile station, since the network accepts the new connection
  RAN which includes the base stations and base station con-              quickly, but such a method causes too much signalling in the
  trailers. The core network of a cellular radio system com-              form of handover signalling.
  prises mobile services switching centres (MSC), other net-         40      At the time of writing this patent application, the RRC
  work elements (in GSM, e.g. SGSN and GGSN, i.e. Serving                 specifications of third generation cellular networks the net-
  GPRS Support Node and Gateway GPRS Support node,                        work has no explicit control over which cell the UE selects
  where GPRS stands for General Packet Radio Service) and                 after an RRC connection setup is rejected in the serving cell.
  the related transmission systems. According e.g. to the GSM +           It has also been a problem in the GSM system that after the
  specifications developed from GSM the core network can             45   rejection of signaling connection request, cell reselection and
  also provide new services.                                              reattempt actions of mobile stations have not been under
     In FIG. 1, the core network of a cellular radio system 930           control of the network.
  comprises a core network CN 931 which has three parallel
  radio access networks linked to it. Of those, networks 932 and                      SUMMARY OF THE INVENTION
  933 are UMTS radio access networks and network 934 is a            50
  GSM radio access network. The upper UMTS radio access                      An object of the invention is to realize a cell reselection
  network 932 is e.g. a commercial radio access network,                  method, which requires only a small amount of signalling. A
  owned by a telecommunications operator offering mobile                  further object of the invention is to realize a cell reselection
  services, which equally serves all subscribers of said telecom-         method, which allows the network to have some control over
  munications operator. The lower UMTS radio access network          55   the actions of the mobile stations in a connection rejection
  933 is e.g. private and owned e.g. by a company in whose                situation.
  premises said radio access network operates. Typically the                 The objects are reached by indicating information affect-
  cells of the private radio access network 933 are nano- and/or          ing the determination of at least one parameter for a new
  picocells in which only terminals of the employees of said              connection attempt in a connection setup rejection message.
  company can operate. All three radio access networks may           60      The channel reselection signalling method in a cellular
  have cells of different sizes offering different types of ser-          telecommunications network according to the invention is
  vices. Additionally, cells of all three radio access networks           characterized by that, what is specified in the characterizing
  932, 933 and 934 may overlap either entirely or in part. The            part of the independent claim directed to a channel reselection
  bit rate used at a given moment of time depends, among other            signalling method in a cellular telecommunications network.
  things, on the radio path conditions, characteristics of the       65   The channel reselection method in a mobile communication
  services used, regional overall capacity of the cellular system         means of a cellular telecommunication system according to
  and the capacity needs of other users. The new types of radio           the invention is characterized by that, what is specified in the

                                                     COMPLAINT - EX. 4
                                                        PAGE 85
Case 3:20-cv-00494-JLS-NLS Document 1-5 Filed 03/16/20 PageID.138 Page 7 of 11


                                                        US 7,433,698 B2
                                 3                                                                       4
  characterizing part of the independent claim directed to a              the mobile communication means can obtain a carrier fre-
  channel reselection method in a mobile communication                    quency from a system information message for the next con-
  means of a cellular telecommunication system. The network               nection attempt. In an advantageous embodiment of the
  element according to the invention is characterized by that,            invention, such a system information message is a System
  what is specified in the characterizing part of the independent    5    Info Block Type 5 message of the RRC protocol according to
  claim directed to a network element. The dependent claims               certain specifications of the WCDMA system.
  describe further advantageous embodiments of the invention.
     According to the invention, a connection setup rejection                    BRIEF DESCRIPTION OF THE DRAWINGS
  message is used to direct a mobile communication means to
  attempt a new connection with certain parameter values such        10      Various embodiments of the invention will be described in
  as a certain carrier frequency. A plurality of parameter values         detail below, by way of example only, with reference to the
  may as well be indicated in the message, which allows the               accompanying drawings, of which
  network to direct the mobile communication means to make                   FIG. 1 illustrates a cellular telecommunications network
  a connection setup request to a specific cell, for example. The         according to prior art,
  connection setup rejection message can be for example the          15      FIG. 2 illustrates a method according to an advantageous
  CONNECTION SETUP REJECT message of the RRC pro-                         embodiment of the invention, and
  tocol.                                                                     FIG. 3 illustrates a further method according to an advan-
     In one advantageous embodiment, the network indicates a              tageous embodiment of the invention.
  carrier frequency in the connection setup rejection message.               A description of FIG. 1 was given earlier in connection
  After receiving the message, the mobile communication              20   with the description of the state of the art. Same reference
  means attempts to set up a new connection to a cell which uses          numerals are used for similar entities in the figures.
  the carrier frequency. There may be more than one such cell.
  For example, in the WCDMA cellular system under develop-                   DETAILED DESCRIPTION OF THE PREFERRED
  ment a plurality of cells may use the same carrier frequency.                          EMBODIMENTS
  In such a case, the mobile station needs to select one of the      25
  cells for the new attempt.                                                 Although a congestion situation typically arises because of
     In a further advantageous embodiment, the network indi-              shortage in the resources of a whole cell, a congestion situa-
  cates a carrier frequency and information identifying a certa-          tion may as well arise because of shortage in the radio
  ing cell among the cells using the indicated carrier frequency.         resources of a channel, such as too many users in the channel.
  Such information identifying a certain cell can advanta-           30
                                                                          A connection rejection message may result from channel
  geously be for example a scrambling code corresponding to               congestion as well. Therefore, in the following explanation
  the cell. Since these parameters define a certain cell, the             and especially in the claims the term channel is used to cover
  mobile station does not need to select one cell among those             a cell as well as a specific channel according to specific
  using the carrier frequency, which shortens the time needed             frequency, code, etc. parameters. As a handover can mean a
  for setting up the desired connection.                             35
                                                                          change of certain connection parameters such as code or
     In a still further advantageous embodiment of the inven-             frequency as well as change of the connection from a first cell
  tion, the network indicates a cellular network identifier in the        to a second cell, the selection of a new channel similarly can
  rejection message. This embodiment is advantageous in those             refer to a change of a certain connection parameter such as
  cases, when more than one cellular network exists in the same           code or frequency as well as change of the cell. Channel
  geographical area and the mobile communication means is            40
                                                                          selection can mean, for example, selection of a new frequency
  capable of using at least two, even plurality of different net-         in the same cell or a different cell, selection of a new cell with
  works. For example, this embodiment allows a UMTS (Uni-                 the same or a different frequency, selection of a different
  versal Mobile Telecommunications System) network to                     scrambling or channel code on the same or different fre-
  direct a mobile station to make a connection attept to a GSM            quency in the same or different cell, or selection of even
  (Global System for Mobile Communication) network to a              45
                                                                          another cellular telecommunication system. Further, the term
  GPRS (General Packet Radio Service) network, to a EDGE-                 mobile station is intended to cover any mobile communica-
  capable (Enhanced Data rates for GSM Evolution) network,                tion means.
  or to some other network.                                               A. A First Group of Advantageous Embodiments
     The network may also indicate other parameters in the                   According to a first aspect of the invention, a channel
  rejection message, such as for example parameter values for        50   reselection signalling method in a cellular telecommunica-
  certain timers affecting the timing of the next connection              tions network is provided. This aspect of the invention is
  attempt, time difference of the cell transmitting the rejection         illustrated in FIG. 2. According to the method the network 10
  message and the cell suggested by the network, and parameter            indicates in a connection rejection message 30 to a mobile
  values identifying certain transmission channels to use.                station 20 information about the value of at least one param-
  Parameter values for certain transmission channels can be for      55   eter relating to connection setup for use in a new connection
  example parameter values describing a certain primary com-              setup attempt.
  mon pilot channel (CPICH) if the desired connection is a                   In an advantageous embodiment, said connection rejection
  FDD (frequency division duplex) mode connection of the                  message 30 is RRC CONNECTION REJECT message.
  WCD MA system or a certain primary common control physi-                   In an advantageous embodiment, said information com-
  cal channel (CCPCH) if the desired connection is a TDD             60   prises information 100 about a preferred channel for the next
  (time division duplex) mode connection of the WCDMA                     connection attempt.
  system.                                                                    In an advantageous embodiment, said information com-
     In a further advantageous embodiment of the invention, the           prises frequency information 110.
  mobile communication means obtains at least one parameter                  In an advantageous embodiment, said information com-
  value from a system information message, if the rejection          65   prises information 115 about reference time difference
  message indicates a certain cause of rejection. For example, if         between the previously attempted channel and the preferred
  the rejection message indicates that the cause is congestion,           channel for the next attempt.

                                                     COMPLAINT - EX. 4
                                                        PAGE 86
Case 3:20-cv-00494-JLS-NLS Document 1-5 Filed 03/16/20 PageID.139 Page 8 of 11


                                                        US 7,433,698 B2
                                 5                                                                       6
     In an advantageous embodiment, said information com-                    According to a further advantageous embodiment of the
  prises information 120 about a primary CPICH channel                    invention, the method further comprises the steps of
  (PCPICH).                                                                  setting of a reception frequency on the basis of the value of
     In an advantageous embodiment, said information com-                       a parameter of said connection rejection message,
  prises information 125 about a primary CCPCH channel.
                                                                             setting a specific channel code on the basis of the value of
     In an advantageous embodiment, said information com-
                                                                                a parameter of said connection rejection message, and
  prises scrambling code information 130 corresponding to a
  certain preferred channel.                                                 initiating a connection setup procedure.
     In an advantageous embodiment, said information com-                    According to a further advantageous embodiment of the
  prises channel code information 135 corresponding to acer-         10   invention, the method further comprises the step of setting of
  tain preferred channel.                                                 a timing value on the basis of the value of a parameter of said
     In an advantageous embodiment, said information com-                 connection rejection message.
  prises information 140 about a second channelular telecom-                 According to a further advantageous embodiment of the
  munication network.                                                     invention, the method further comprises the step of setting of
                                                                     15
  B. A Second Group of Advantageous Embodiments                           a reception frequency on the basis of the value of a parameter
     According to a second aspect of the invention, a a channel           of said connection rejection message
  reselection method in a mobile communication means of a                    According to a further advantageous embodiment of the
  cellular telecommunication system is provided. This aspect              invention, the method further comprises the step of setting of
  of the invention is illustrated in FIG. 3. According to an         20   a timing value on the basis of the value of a parameter of said
  advantageous embodiment of the invention the method com-                connection rejection message.
  prises the steps of
                                                                             According to a further advantageous embodiment of the
     receiving 200 of a connection rejection message,
                                                                          invention, the method further comprises the step of setting of
     observing 210 at least one parameter of said connection
                                                                          a scrambling code parameter on the basis of the value of a
        rejection message, and                                       25
                                                                          parameter of said connection rejection message.
     setting 220 the value of at least one parameter for a new
        connection attempt at least in part on the basis of infor-           According to a further advantageous embodiment of the
        mation in at least one parameter of said connection               invention, the method further comprises the step of setting of
        rejection message.                                                a channel code parameter on the basis of the value of a
     According to a further advantageous embodiment of the           30   parameter of said connection rejection message.
  invention, said connection rejection message is a RRC CON-                 According to a further advantageous embodiment of the
  NECTION REJECT message.                                                 invention, the method further comprises the step of setting of
     In a further advantageous embodiment of the invention, if            a parameter describing a certain primary CPICH channel on
  a predetermined parameter of said connection rejection mes-             the basis of the value of a parameter of said connection
  sage has a predetermined value, the value of at least one          35   rejection message.
  parameter for a new connection attempt is obtained from a
                                                                             According to a further advantageous embodiment of the
  system information message.
                                                                          invention, the method further comprises the step of setting of
     According to a further advantageous embodiment of the
                                                                          a parameter describing a certain primary CCPCH channel on
  invention, the method further comprises steps of
                                                                     40   the basis of the value of a parameter of said connection
     setting of a reception frequency on the basis of the value of
                                                                          rejection message.
        a parameter of said connection rejection message,
     selecting of a channel transmitting on said reception fre-              According to a further advantageous embodiment of the
        quency,                                                           invention, the method further comprises the step of setting of
     initiating a connection setup procedure.                             a parameter identifying a second cellular telecommunication
                                                                     45   network on the basis of the value of a parameter of said
     According to an advantageous embodiment of the inven-
  tion, the reception frequency can be for example a UTRA                 connection rejection message.
  (UMTS Terrestrial Radio Access) carrier frequency. On that                 According to a further advantageous embodiment of the
  frequency, the UE selects a suitable cell to camp on. Candi-            invention, the method further comprises the step of starting a
  date cells for this selection are those cells on that frequency,   50
                                                                          new connection attempt at least partly according to the value
  which the UE was monitoring before initiating the original              of the parameter of said connection rejection message.
  RRC connection setup procedure resulting in the rejection
  message. If no suitable cell is found, the UE can use for               C. A Third Group of Advantageous Embodiments
  example the stored information cell selection procedure in                 According to a third aspect of the invention, a network
  order to find a suitable cell to camp on. After having camped      55
                                                                          element of a cellular telecommunications network is pro-
  on a cell, the UE advantageously re-initiates the RRC con-              vided. In an advantageous embodiment of the invention the
  nection setup procedure. The stored information cell selec-             network element is arranged to indicate in a connection rejec-
  tion procedure is described for example in the 3GPP specifi-            tion message to a mobile station information about the value
  cation TS 25.304 "UE Procedures in Idle Mode".                          of at least one parameter relating to connection setup for use
     According to a further advantageous embodiment of the           60
                                                                          in a new connection setup attempt.
  invention, the method further comprises the steps of                       According to a further advantageous embodiment concern-
     setting of a reception frequency on the basis of the value of        ing a network element, the network element is a network
        a parameter of said connection rejection message,                 element of a radio access network of a cellular telecommu-
     setting a specific channel scrambling code on the basis of           nications network.
        the value of a parameter of said connection rejection        65      According to a further advantageous embodiment concern-
        message, and                                                      ing a network element, the network element is a radio network
     initiating a connection setup procedure.                             controller.

                                                     COMPLAINT - EX. 4
                                                        PAGE 87
Case 3:20-cv-00494-JLS-NLS Document 1-5 Filed 03/16/20 PageID.140 Page 9 of 11


                                                         US 7,433,698 B2
                                  7                                                                         8
     According to a further advantageous embodiment concern-                   What is claimed is:
  ing a network element, said connection rejection message is                  1. A method for channel reselection signaling in a cellular
  RRC CONNECTION REJECT message.                                            telecommunications network, the method comprising the
     According to a further advantageous embodiment concern-                steps of:
  ing a network element, said information comprises informa-           5       generating a connection rejection message; and
  tion about a preferred channel for the next connection                        sending the connection rejection message from the cellular
  attempt.                                                                         telecommunications network to a mobile station;
     According to a further advantageous embodiment concern-                   wherein the connection rejection message includes infor-
  ing a network element, said information comprises frequency                      mation relating to a value of at least one frequency
  information.                                                         10          parameter relating to connection setup for use in a new
                                                                                   connection setup attempt.
     According to a further advantageous embodiment concern-
                                                                               2. The method of claim 1, wherein said connection rejec-
  ing a network element, said information comprises informa-
                                                                            tion message is a RRC CONNECTION REJECT message.
  tion about reference time difference between the previously
                                                                               3. The method of claim 1, wherein said information com-
  attempted channel and the preferred channel for the next
                                                                       15   prises information which relates to a preferred channel for a
  attempt.
                                                                            next connection attempt.
     According to a further advantageous embodiment concern-                   4. The method of claim 1, wherein said information com-
  ing a network element, said information comprises informa-                prises information which relates to a reference time differ-
  tion about a primary CPICH channel.                                       ence between a previously attempted connection to a channel
     According to a further advantageous embodiment concern-                and a preferred channel for a next connection attempt.
                                                                       20
  ing a network element, said information comprises informa-                   5. The method of claim 1, wherein said information com-
  tion about a primary CCPCH channel.                                       prises information which relates to a primary CPI CH channel.
     According to a further advantageous embodiment concern-                    6. The method of claim 1, wherein said information com-
  ing a network element, said information comprises scram-                  prises information which relates to a primary CCPCH chan-
  bling code information corresponding to a certain preferred               nel.
                                                                       25
  channel.                                                                     7. The method of claim 1, wherein said information com-
     According to a further advantageous embodiment concern-                prises scrambling code information corresponding to a spe-
  ing a network element, said information comprises channel                 cific preferred channel.
  code information corresponding to a certain preferred chan-                  8. The method of claim 1, wherein said information com-
  nel.                                                                      prises channel code information corresponding to a specific
                                                                       30
     According to a further advantageous embodiment concern-                preferred channel.
  ing a network element, said information comprises informa-                   9. The method of claim 1, wherein said information com-
  tion about a second cellular telecommunication network.                   prises information which relates to a second cellular telecom-
                                                                            munication network.
  D. Further Considerations                                                    10. A channel reselection method in a mobile communica-
                                                                       35
     The invention has several advantages. For example, the                 tion means of a cellular telecommunication system, the
  invention reduces signalling between a mobile telecommuni-                method comprising the steps of:
  cation means and a network. No handover signalling is                        receiving a connection rejection message;
  needed, as new information for setting up a new connection                   observing at least one parameter of said connection rejec-
  can be informed to the mobile in a rejection message.                            tion message; and
                                                                       40
     The invention is applicable in many different cellular tele-               setting a value of at least one parameter for a new connec-
  communication systems, such as the UMTS system or the                            tion setup attempt based at least in part on information in
  GSM system. The invention is applicable in any such cellular                     at least one frequency parameter of said connection
  telecommunication system, in which the cellular telecommu-                       rejection message.
  nication network sends a rejection message as a response to a                11. The method of claim 10, wherein said connection rejec-
                                                                       45
  connection setup request from a mobile station, if the network            tion message is a RRC CONNECTION REJECT message.
  is unable to provide the requested connection.                               12. The method of claim 10, wherein if a predetermined
     The name of a given functional entity, such as the radio               parameter of said connection rejection message has a prede-
  network controller, is often different in the context of differ-          termined value, the value of at least one parameter for a new
  ent cellular telecommunication systems. For example, in the               connection attempt is obtained from a system information
                                                                       50
  GSM system the functional entity corresponding to a radio                 message.
                                                                               13. The method of claim 10, further comprising the steps
  network controller (RNC) is the base station controller
  (BSC). Therefore, the term radio network controller in the                of:
  claims is intended to cover all corresponding functional enti-                setting a reception frequency based on the value of said at
                                                                                   least one frequency parameter of said connection rejec-
  ties regardless of the term used for the entity in the particular    55
                                                                                   tion message;
  cellular telecommunication system. Further, the various mes-
                                                                                selecting a channel transmitting on said reception fre-
  sage names such as the CONNECTION SETUP REJECT                                   quency; and
  message name are intended to be examples only, and the                       initialing a connection setup procedure.
  invention is not limited to using the message names recited in               14. The method of claim 10, further comprising the steps
  this specification.                                                  60   of:
     In view of the foregoing description it will be evident to a               setting a reception frequency based on the value of said at
  person skilled in the art that various modifications may be                      least one frequency parameter of said connection rejec-
  made within the scope of the invention. While a preferred                        tion message;
  embodiment of the invention has been described in detail, it                  setting specific channel scrambling code based on the value
  should be apparent that many modifications and variations            65          of said at least one frequency parameter of said connec-
  thereto are possible, all of which fall within the true spirit and               tion rejection message; and
  scope of the invention.                                                      initiating a connection setup procedure.

                                                       COMPLAINT - EX. 4
                                                          PAGE 88
Case 3:20-cv-00494-JLS-NLS Document 1-5 Filed 03/16/20 PageID.141 Page 10 of 11


                                                           US 7,433,698 B2
                                    9                                                                      10
        15. The method of claim 10, further comprising the steps                 24. The method of claim 11, further comprising the step of:
  of:                                                                            starting the new connection attempt based at least on the
        setting a reception frequency based on the value of said at                 value the said at least one frequency parameter of said
           least one frequency parameter of said connection rejec-                  connection rejection message.
           tion message;                                                         25. A network element of a cellular telecommunications
        setting a specific channel code based on the value of said at         network, wherein the network element is configured to indi-
           least one frequency parameter of said connection rejec-            cate, in a connection rejection message to a mobile station,
           tion message; and                                                  information which relates to a value of at least one frequency
        initiating a connection setup procedure.                              parameter relating to connection setup for use in a new con-
        16. The method of claim 15, further comprising the step of:      10   nection setup attempt.
        setting a timing value based on the value of said at least one           26. The network element of claim 25, wherein the network
           frequency parameter of said connection rejection mes-              element is an element of a radio access network of a cellular
           sage.                                                              telecommunications network.
        17. The method of claim 10, further comprising the step of:              27. The network element of claim 25, wherein the network
        setting a reception frequency based on the value of said at      15   element is a radio network controller.
           least one frequency parameter of said connection rejec-               28. The network element of claim 25, wherein said con-
           tion message.                                                      nection rejection message is a RRC CONNECTION
        18. The method of claim 10, further comprising the step of:           REJECT message.
        setting a timing value based on the value of said at least one           29. The network element of claim 25, wherein said infor-
           frequency parameter of said connection rejection mes-         20   mation comprises information which relates to a preferred
           sage.                                                              channel for a next connection attempt.
        19. The method of claim 10, further comprising the step of:              30. The network element of claim 25, wherein said infor-
        setting a scrambling code parameter based on the value of             mation comprises information which relates to a reference
           said at least one frequency parameter of said connection           time difference between a previously attempted channel and
           rejection message.                                            25   a preferred channel for a next connection attempt.
        20. The method of claim 10, further comprising the step of:              31. The network element of claim 25, wherein said infor-
        setting a channel code parameter based on the value of said           mation comprises information which relates to a primary
           at least one frequency parameter of said connection                CPICH channel.
           rejection message.                                                    32. The network element of claim 25, wherein said infor-
        21. The method of claim 10, further comprising the step of:      30   mation comprises information which relates to a primary
        setting a parameter describing a specific primary CPICH               CCPCH channel.
           channel based on the value of said at least one frequency             33. The network element of claim 25, wherein said infor-
           parameter of said connection rejection message.                    mation comprises scrambling code information correspond-
        22. The method of claim 10, further comprising the step of:           ing to a specific preferred channel.
        setting a parameter describing a specific primary CCPCH          35      34. The network element of claim 25, wherein said infor-
           channel based on the value of a said at least one fre-             mation comprises channel code information corresponding to
           quency parameter of said connection rejection message.             a specific preferred channel.
        23. The method of claim 10, further comprising the step of:              35. The network element of claim 25, wherein said infor-
        setting a parameter identifying a second cellular telecom-            mation comprises information which relates to a second cel-
           munication network based on the value of said at least        40   lular telecommunication network.
           one frequency parameter of said connection rejection
           message.                                                                                 * * * * *




                                                         COMPLAINT - EX. 4
                                                            PAGE 89
  Case 3:20-cv-00494-JLS-NLS Document 1-5 Filed 03/16/20 PageID.142 Page 11 of 11

              UNITED STATES PATENT AND TRADEMARK OFFICE
                    CERTIFICATE OF CORRECTION

PATENT NO.          : 7,433,698 B2                                                               Page 1 of 1
APPLICATION NO.     : 10/181078
DATED               : October 7, 2008
INVENTOR(S)         : Pekka Marjelund et al.

      It is certified that error appears in the above-identified patent and that said Letters Patent is
      hereby corrected as shown below:



      IN THE CLAIMS

       Claim 13, Column 8, line 59 delete "initialing" and replace with --initiating--.




                                                                   Signed and Sealed this

                                                               Second Day of June, 2009




                                                                             JOHN DOLL
                                                    Acting Director of the United States Patent and Trademark Office




                                                   COMPLAINT - EX. 4
                                                      PAGE 90
